Title: From Thomas Jefferson to Nathan Sanford, 18 July 1807
From: Jefferson, Thomas
To: Sanford, Nathan


                        
                            Sir
                     
                            Washington July 18. 07.
                        
                        I have generally refrained from exercising the power of pardon except in those cases where the judges &
                            Attorney present at the trial, & consequently conusant of all the circumstances of the crime, recommend the petitioner
                            as a proper object for the exercise of that power. for as to myself I can rarely know any facts relative to it but those
                            which the petitioner or his friends think proper to present to me. I therefore take the liberty of sending you the
                            inclosed petition, & of asking the favor of you to submit it to the judges before whom the trial was held, giving at the
                            same time your own opinion on the question whether a pardon ought to issue.
                        Accept my respectful salutations.
                        
                            Th: Jefferson
                     
                        
                    